Name: Commission Regulation (EEC) No 930/90 of 10 April 1990 establishing unit values for the determination of the customs value of certain perishable goods
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 96/ 14 Official Journal of the European Communities 12. 4. 90 COMMISSION REGULATION (EEC) No 930/90 of 10 April 1990 establishing unit values for the determination of the customs value of certain perishable goods cated to the Commission in accordance with Article .1 (2) of that Regulation is that the unit values set out in the Annex to this Regulation should be established in regard to the products in question, HAS ADOPTED THIS REGULATION : THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Act of Accession of Spain and Portugal , Having regard to Commission Regulation (EEC) No 1577/81 of 12 June 1981 establishing a system of simpli ­ fied procedures for the determination of the customs value of certain perishable goods as last amended by Regulation (EEC) No 3462/89 (2), and in particular Article 1 thereof, Whereas Article 1 of Regulation (EEC) No 1577/81 provides that the Commission shall periodically establish unit values for the products referred to in the classifica ­ tion in the Annex ; Whereas the result of applying the rules and criteria laid down in that same Regulation to the elements communi ­ Article 1 The unit values provided for in Article 1 ( 1 ) of Regulation (EEC) No 1577/81 are hereby established as set out in the table in the Annex hereto. Article 2 This Regulation shall enter into force on 13 April 1990. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 10 April 1990 . For the Commission Christiane SCRIVENER Member of the Commission (') OJ No L 154, 13 . 6 . 1981 , p . 26. 0 OJ No L 334, 18 . 11 . 1989, p . 21 . 12. 4. 90 Official Journal of the European Communities No L 96/15 ANNEX Code CN code Taric ­ sub- heading Description Amount of unit values per 100 kg net ECU Bfrs/Lfrs Dkr DM FF Dr £ Irl Lit F1 £ 1.10 1.20 1.30 1.40 1.50 1.60 1.70 1.80 1.90 1.100 1.110 1.120 1.130 1.140 1.150 1.160 1.170 1.180 1.190 1.200 1.200.1 1.200.2 1.210 1.220 1.230 1.240 07019051 07019059 07020010 07020090 07031019 0703 2000 07039000 07041010 07041090 07042000 07049010 07049090 07049090 07051110 07051190 07052900 07061000 07069090 07070011 07070019 07081010 07081090 07082010 07082090 07089000 07091000 07092000 07092000 07093000 07094000 0709 5130 07096010 * 10 * 00 * 00 * 10 * 92 * 98 * 10 * 21 * 22 * 23 * 25 * 11 * 19 * 11 * 12 * 29 * 11 * 12 * 13 * 14 * 15 * 16 * 91 * 92 * 93 * 94 * 95 * 96 * 13 * 14 * 15 New potatoes Tomatoes Onions (other than sets) Garlic Leeks Cauliflowers Brussels sprouts White cabbages and red cabbages Sprouting broccoli or cala ­ brese (Brassica oleracea var. italica) Chinese cabbage Cabbage lettuce (head lettuce) Endives Carrots Radishes Cucumbers Peas (Ptsum sativum) Beans (Vigna spp., Pha ­ seolus spp.) Broad beans Globe artichokes Asparagus :  green  other Aubergines (egg-plants) Ribbed celery (Apium graveolens, var. dulce) Chantarelles Sweet peppers 33.42 101,10 35,92 246,86 26,19 35,35 91,24 43,46 126,14 45,51 96.43 42,02 44,89 89,88 48,33 205,83 158,13 50,77 87,92 281,47 335,11 105,50 44,08 556,01 227,67 1414 4278 1520 10446 1107 1 508 3887 1853 5337 1925 4080 1 778 1899 3803 2045 8709 6691 2148 3720 11910 14180 4464 1865 23931 9634 261,43 790.80 280,98 1 930,98 204.09 278.81 719,35 342,72 986,72 356,00 754,35 328,71 351,16 703.10 378,04 1610,01 1 236,92 397,18 687,76 2201,66 2621,24 825,22 344,79 4428,22 1 780,87 68,38 206,84 73,49 505,07 53,42 71,89 185,92 88,37 258,09 93,11 197,31 85,98 91,85 183,90 98,88 421,12 323,53 103.88 179.89 575,87 685,62 215,84 90,18 1 139,98 465,81 229,83 695,21 247,01 1 697,57 180,07 244,80 631,56 300,92 867,45 312.97 663.16 288.98 308,71 618,11 332,34 1415,40 1 087,40 349.17 604,63 1 935,53 2304,40 725,47 303,11 3869,16 1 565,61 6595 19950 7088 48715 5121 6721 17375 8262 24893 8981 19030 8292 8859 17738 9537 40617 31205 10020 17351 55544 66129 20818 8 698 102135 44928 25,51 77.19 27,42 188,48 20,01 27,24 70.20 33,48 96,31 34.75 73,63 32,08 34,27 68,63 36,90 157,15 120,73 38.76 67,13 214,90 255,86 80,55 33,65 429,67 173,83 50264 152040 54021 371 252 39341 53623 138290 65914 189708 68445 145031 63198 67515 135178 72682 309542 237811 76362 132230 423292 503962 158657 66290 837139 342392 76,98 232,86 82,73 568,60 60,10 81,08 209,42 99,66 290,55 104,83 222,12 96,79 103,40 207,03 111,31 474,09 364,23 116,95 202,52 648,31 771,86 242,99 101,52 1 287,01 524,40 24,60 74,41 26.43 181,70 19,52 25,69 66,20 31,58 92,84 33,49 70,98 30,93 33,04 66,15 35,57 151,49 116,39 37,37 64,71 207,17 246,65 77,65 32.44 394,04 167,57 No L 96/16 Official Journal of the European -Communities 12. 4. 90 Code CN code Taric- sub- heading Description Amount of unit values per 100 kg net ECU Bfrs/Lfrs Dkr DM FF Dr £ Irl Lit F1 £ 1.250 1.260 1.270 2.10 2.20 2.30 2.40 2.50 2.60 2.60.1 2.60.2 2.60.3 2.70 2.70.1 2.70.2 2.70.3 2.70.4 2.80 2.85 07099050 07099070 07142010 08024000 08030010 08043000 08044010 08044090 08045000 08051011 08051021 08051031 08051041 08051015 08051025 08051035 08051045 08051019 08051029 08051039 08051049 08052010 08052030 08052050 08052070 08052090 08053010 08053090 * 00 * 10 * 90 * 90    * 10 * 10 * 21 * 91 * 11 * 21 * 11 * 21 * 12 * 13 * 22 * 23 * 11 * 21 * 11 * 12 * 13 * 14 * 31 * 32 * 33 * 34 * 11 * 12 * 11 * 19 Fennel Courgettes Sweet potatoes, whole, fresh (intended for human consumption) Chestnuts (Castanea spp.), fresh Bananas (other than plan ­ tains), fresh Pineapples, fresh Avocados, fresh Guavas and mangoes, fresh Sweet oranges* fresh :  Sanguines and semi ­ sanguines  Navels, Navelines, Navelates, Salustianas, Vernas, Valencia lates, Maltese, Shamoutis, Ovalis, Trovita and Hamlins  Others Mandarins (including tangerines and satsumas), fresh ; Clementines, wilkings and similar citrus hybrids, fresh :  Clementines  Monreales and Satsu ­ mas  Mandarins and Wil ­ kings  Tangerines and others Lemons (Citrus limon, Citrus limonum), fresh Limes (Citrus auranti ­ folia), fresh 40,92 89,26 83,09 146,09 57,42 51,32 135,50 140,27 39,97 42,37 29,17 90,96 34,40 39,28 60,94 39,68 148,66 1731 3777 3573 6222 2430 2171 5733 : 5935 1691 1793 1244 3847 1455 1662 2578 1679 6290 320,1 1 698,23 661.63 1 151,44 449,21 401,46 1 059,91 1 097,19 312.64 331,48 230,04 708,75 268,10 307,30 476,69 310,43 1 162,84 83,73 182,63 170,19 295,70 117,49 105,01 277,23 286,98 81,77 86,70 59,32 185,51 70,17 80,38 124,68 81,19 304,15 281,42 613,83 578.78 1011,02 394,91 352,94 931.79 964,57 274,85 291,42 201,99 625,37 236,56 270,15 419,07 272,90 1 022,28 8075 17615 15258 27507 11332 10128 26739 27680 7887 8362 5546 17785 6727 7752 12026 7831 29336 31,24 68,15 64,18 112,36 43,84 39,18 103,46 107,09 30.51 32,35 22,47 69.52 26.29 29,99 46.53 30.30 113,50 61545 134242 125219 221 703 86365 77186 203780 210947 60109 63732 44244 136623 51681 59082 91 650 59683 223569 94,26 205,60 192,08 333,97 132,27 118,21 312,10 323,08 92,06 97,61 66,89 208,74 78,96 90,49 140,37 91,41 342,41 30,12 65,70 58,69 108,51 42,26 37,77 99,73 103,24 29,41 31.19 21.20 67,79 25,64 28,91 44,85 29,21 109,42 12. 4. 90 Official Journal of the European Communities No L 96/17 Code CN code Taric ­ sub- heading Description Amount of unit values per 100 kg net ECU Bfrs/Lfrs Dkr DM FF Dr £ Irl Lit F1 £ 2S0 2.90.1 2.90.2 2.100 2.110 2.120 2.120.1 2.120.2 2.130 2.140 2.150 2.160 2.170 2.180 2.190 2.200 2.205 2.210 2.220 2.230 2.240 2.250 08054000 08054000 08061011 08061015 08061019 08071010 08071090 08071090 08081091 08081093 08081099 08082031 08082033 08082035 08082039 08091000 08092010 08092090 08093000 08093000 08094011 08094019 08101010 08101090 08102010 08104030 08109010 08109080 08109080 08109030 * 11 * 12 * 21 * 22 ' 12 * 13 * 14 * 15 * 21 * 16 ¢ 17 * 18 * 19 * 29 * 91 * 98 * 90 * 90 * 90 * 91 * 92 * 93 * 97 * 11 * 12 * 13 * 17 ' 31 * 32 * 41 * 42 * 10 Grapefruit, fresh :  white  pink Table grapes Water-melons Melons (other than water ­ melons)  Amarillo, Cuper, Honey Dew, Onteni ­ ente, Piel de Sapo, Rochet, Tendral  Other Apples Pears (other than the Nashi variety (Pyrus Pyri ­ folia)) Apricots Cherries Peaches Nectarines Plums Strawberries Raspberries Fruit of the species Vctcci ­ nium myrtillus Kiwi fruit (Actinidia chinensis Planch.) Pomegranates Khakis Lychees 38.37 90,91 128,22 110,94 66.38 129,11 70,35 74,44 168.41 220,66 169,08 179,22 170,24 184,46 574,44 179.42 136,36 72,77 129.43 112,53 1623 3847 5425 4694 2809 5463 2976 3149 7176 9412 7151 7583 7204 7805 24307 7780 5770 3105 5477 4761 300,19 711,13 1 002,97 867,78 519,25 1 009,96 550,28 582,27 1325,64 1740,13 1317.46 1401,88 1331,67 1 442,91 4493,31 1443,17 1 066,64 573,24 1012.47 880,24 78,52 186,00 262,34 226.98 135.81 264,17 143,93 152.30 344,57 448,73 344,84 366,68 348.31 377,41 1 175,29 370,20 278.99 148,25 264.82 230,23 263,90 625,17 881,74 762,88 456,48 887.88 483,77 511.89 1167,44 1 527,90 1 162,46 1 232,42 1 170,70 1 268,50 3950,18 1 255,56 937,71 504,48 890,08 773,84 7573 17940 25303 21892 13099 25479 13882 14689 32523 41952 33060 35366 33595 36402 113358 32582 26909 13979 25542 22206 29,30 69,41 97,90 84.70 50,68 98,58 53.71 56,83 129,70 170,03 129,22 136,84 129,98 140,84 438,60 138,91 104,11 55,95 98,82 85,92 57715 136724 192833 166840 99831 194176 105798 1 1 1 949 254934 334673 253960 269526 256028 277416 863888 270928 205074 110349 194658 169236 88,39 209,40 295,34 255,53 152,90 297,39 162.03 171,46 388,10 506.04 388,01 412,80 392,13 424,88 1 323,12 418,03 314,08 167,24 298,13 259,20 28,24 66,91 94,37 81,65 48,86 95,03 51.78 54.79 120,30 160,37 126,01 131,91 125,30 135,77 422,80 122,25 100,36 52,51 95,17 82,82 *  The ninth digit is reserved for the Member States (statistical purposes).